Citation Nr: 1012328	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-00 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Francis E. Sweeney, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In July 2009, the Veteran testified 
at a personal hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.  The case was remanded for additional development in 
November 2009.  The requested development was substantially 
completed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Bilateral hearing loss was not manifest during active 
service or within one year of service and is not shown to 
have developed as a result of an established event, injury, 
or disease during active service.

3.  Tinnitus was not manifest during active service and is 
not shown to have developed as a result of an established 
event, injury, or disease during active service.




CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service nor may service connection 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2009).

2.  A tinnitus disability was not incurred in or aggravated 
by active service nor may service connection be presumed.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
September 2006 letter from the RO.  That letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing his claims and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice 
requirements applied to all elements of a claim.  Notice as 
to these matters was also provided in September 2006.  The 
notice requirements pertinent to the issues on appeal have 
been met and all identified and authorized records relevant 
to the matters have been requested or obtained.  Although 
the Veteran's attorney in correspondence dated January 21, 
2010, indicated the Veteran would be submitting an 
additional medical examination report, it was noted on an 
attached response form that it was understood that if the 
evidence was not submitted within 30 days the case would be 
returned to the Board.  There is no indication the evidence 
was, in fact, submitted within the applicable time period 
nor has there been any response to the Board's February 20, 
2010, correspondence notifying the Veteran and his attorney 
that the case had been received.  Further attempts to obtain 
additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that VA medical 
opinions obtained in this case are adequate as they are 
predicated on a substantial review of the record and medical 
findings and consider the Veteran's complaints and symptoms.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  The available medical evidence is sufficient 
for adequate determinations.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claims would not cause any prejudice 
to the appellant.

Service Connection Claims
Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).  

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385 (2009).  

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993) 
(citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 
(Stephen A. Schroeder et. al. eds., 1988).  Even if a 
Veteran does not have a hearing loss disability for VA 
compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.  The threshold for normal hearing is 0 to 20 decibels.  
Id. at 157.

Service connection can be granted for certain diseases, 
including an organic disease of the nervous system 
(sensorineural hearing loss), if manifest to a degree of 
10 percent or more within one year of separation from active 
service.  Where a veteran served 90 days or more of 
continuous, active military service during a period of war 
and certain chronic diseases become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been 
incurred in or aggravated by service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009). 

The Court, however, has held that even though a disease is 
not included on the list of presumptive diseases a nexus 
between the disease and service may nevertheless be 
established on the basis of direct service connection.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on 
the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The Federal Circuit has held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Court has also held that medical evidence 
is required to demonstrate a relationship between a present 
disability and the continuity of symptomatology demonstrated 
if the condition is not one where a lay person's 
observations would be competent.  See Clyburn v. West, 12 
Vet. App. 296 (1999).  

Lay evidence is competent to establish observable 
symptomatology; however, VA may make credibility 
determinations as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr, 21 
Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is 
an issue of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a 
broken leg, and sometimes not, for example, a form of 
cancer), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  

The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. 
App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

Service treatment records are negative for complaint, 
treatment, or diagnosis of hearing loss.  Prior to November 
1967, audiometric results were reported in standards set 
forth by the American Standards Association ("ASA").  Since 
November 1, 1967, those standards have been set by the 
International Standards Organization - American National 
Standards Institute ("ISO-ANSI").  The figures noted 
parenthetically in the following table have been converted 
for comparison.  A June 1966 enlistment examination revealed 
audiometer findings as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
5 (20)
0 (10)
0 (10)
5 (15)
10 (15)

The Veteran's August 1968 separation examination revealed 
audiometer, puretone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
10
---
10
LEFT
0
0
5
---
-5

In his August 1968 report of medical history the Veteran 
denied having or having ever had any hearing loss.  Service 
records are indicative of service in the Republic of Vietnam 
with duties including as an armorer.

Private medical records dated in March 1998 noted the 
Veteran complained that his left ear bothered him, was 
crusty and swollen, and that he could not hear.  The 
diagnosis was possible otitis externa.  A March 2003 report 
noted he complained of a three week history of right ear 
problems, but that he was able to hear okay.  

In statements and personal hearing testimony provided in 
support of his claims the Veteran asserted that his current 
hearing loss and tinnitus were related to service.  He 
reported that he was exposed to gunfire while working on 
rifle ranges with noise exposure including from M-14, M-16, 
and M-79 rifle fire and rocket launchers.  He stated he had 
difficulty hearing and experienced a constant humming noise 
in his ears requiring that he sleep with a television on to 
block out the noise.  He reported he did not notice his 
hearing problems for many years after service, but that he 
believed his hearing loss and tinnitus began in service.

Lay statements received by VA in October 2006 from a life-
long friend and from a sibling recalled that the Veteran's 
hearing was noticeably impaired upon returning home from 
service and that he had no hearing problems before service.  
The statements also indicated a deterioration of the 
Veteran's hearing over the years since service.

On VA audiological examination in January 2007 the Veteran 
reported exposure to gunfire in the military.  It was also 
noted that after service he worked repairing printing and 
cutting machines for 34 years and that he was currently 
employed repairing laminating and cutting machines.  He 
denied exposure to any hazardous recreational noise and 
stated he had not worked in a noisy environment since 
service.  The examiner noted that the Veteran reported 
humming tinnitus, bilaterally, and an approximate onset 
between 1980 and 1985 with varying intensity.  The examiner 
also noted that no hearing loss was reported at discharge.

On audiological evaluation puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
60
80
80
LEFT
10
15
55
70
80

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 76 percent in the left ear.  
The diagnosis was bilateral moderately severe high frequency 
sensorineural hearing loss.  The examiner stated it was 
unlikely that the Veteran's hearing loss was incurred as the 
result of exposure to noise in service.  It was noted that 
his 1968 hearing examination at separation from service 
showed normal bilateral hearing and that the 1968 Report of 
Medical Examination signed by the Veteran did not indicate 
any impaired hearing.  The examiner found it was less likely 
that the Veteran's tinnitus was related to service because 
of the gap in time between service discharge and the onset 
of tinnitus.  In a December 2009 addendum the examiner noted 
the pertinent evidence, including the lay statements of 
record, and stated that the objective data revealed no 
change in hearing during the Veteran's tour of duty in 
service.  It was further noted that his tinnitus was onset 
between 1980 and 1985 and that the 1968 hearing test results 
appear to be reliable.  The examiner concluded that it was 
less than likely that the Veteran incurred either defective 
hearing or tinnitus from exposure to noise during military 
service.

Based upon the evidence of record, the Board finds that 
bilateral hearing loss and tinnitus were not manifest during 
active service and are not shown to have developed as a 
result of an established event, injury, or disease during 
service.  There is no credible evidence demonstrating 
hearing loss or tinnitus were manifest to a degree of 
10 percent or more within one year of separation from active 
service.  The Board notes that even if disabling hearing 
loss is not demonstrated at separation a veteran may, 
nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is causally related to service.  Hensley, supra, 
at 160.  Bilateral hearing loss and tinnitus disabilities 
are clearly shown by VA examination; however, the examiner 
found that bilateral hearing was normal at separation and 
that it was unlikely his current hearing loss or tinnitus 
were due to military service.  

While the Veteran, his friend, and his sibling may sincerely 
believe that he has hearing loss as a result of his noise 
exposure during active service, they are not licensed 
medical practitioners and are not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  The 
Veteran's statements that he experienced hearing problems 
after active service and the statements of his friend and 
sibling that they noticed problems with his hearing after 
service are competent, but they are considered to warrant a 
lesser degree of probative weight because they were provided 
many years after his separation from service.  The earliest 
medical evidence of any hearing problem in this case was 
provided approximately 30 years active service.  The Federal 
Circuit has held that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability may be considered evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 
365 (1992).  The Board finds that the January 2007 and 
December 2009 VA opinions in this case are persuasive.  
Therefore, entitlement to service connection for bilateral 
hearing loss and tinnitus must be denied.

When all the evidence is assembled VA is then responsible 
for determining whether the evidence supports the claim or 
is in relative equipoise, with the claimant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The 
preponderance of the evidence in this case is against the 
Veteran's claims.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


